— Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered November 9, *4971990, convicting defendant, after a jury trial, of assault in the first degree, and sentencing her to a term of 2 to 6 years, unanimously affirmed.
The trial testimony of the People’s witnesses that defendant threatened the complainant over the telephone, went looking for her in her neighborhood, and, upon confronting her, repeatedly struck at her face with a sharp object, a box cutter, resulting in the bleeding to her face and to her arm when she tried to shield her face, is clearly sufficient, when viewed in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), to show that defendant acted with the requisite intent to cause serious and permanent disfigurement to complainant under Penal Law § 120.10 (2). Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.